Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, the prior art fails to disclose or make obvious a multiple optical axis photoelectric sensor comprising a light projector and a light receiver each having an outer shaped defined by a housing including, in addition to the other recited features of the claim, the details and functions of an outer case, a light transmitting plate and a pressing member in the manner recited in claim 1.  Furthermore, while the prior art (i.e. Kimura; US 2018/0052043; Fig.11) disclose a multiple optical axis photoelectric sensor comprising an outer case having a pair of side plates having respective extending parts, a light transmitting plate and a pressing member, Kimura fails to disclose or make obvious the claimed multiple optical axis photoelectric sensor comprising, in addition to the other recited features of the claim, the structural limitations of the pressing member and the specific arrangement of first and second protruding parts with respect to the supporting parts and the extending parts in the manner recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamaji et al (US 2018/0017435) is cited for a multiple optical axis photoelectric sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878